PER CURIAM.
There were two substantive points raised in appellant’s motion to vacate under Rule 3.850, CrPR. The one which related to the execution of the search warrant was foreclosed in appellant’s direct appeal. Davis v. State, Fla.App.2d, 1973, 283 So.2d 162.
In his second point, appellant asserted the existence of recent circumstances allegedly showing that some of the facts set forth in the affidavit for the search warrant were untrue. Assuming, without deciding, that this would be a proper basis upon which to file a motion to vacate, appellant’s allegations fell short of demonstrat*167ing the falsity of any material facts in the affidavit.
This court has dispensed with the requested oral argument pursuant to Rule 3.-10(e), FAR.
Affirmed.
McNULTY, C. J., SCHEB, TT., concur. and GRIMES and